DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1 and 11 are objected to because of the following informalities:  claim 1, lines 6-7, state “the controller configured to cause the start-up sensor and the long-run sensor to power on”; claim 11, line 2 “powering on a start-up sensor and a long-run sensor”.   As best understood by the examiner, the controller powers on the start-up sensor and the long-run sensor at the same time ([0027], [0039], [0041], [0044]) in order to operate with the greatest efficiency and accuracy.  Similar language to “at the same time” including “simultaneously, concurrently” are considered suitable, as well.   Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3 and 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No.10962517. This is a statutory double patenting rejection.
Regarding Claim 3: A sensor assembly for monitoring a gas concentration, the sensor comprising: a start-up sensor and a long-run sensor, wherein the start-up sensor is characterized by a first power-on period of less than one minute and the long-run sensor is characterized by a second power-on period that is longer than the first power-on period; and a controller in communication with the start-up sensor and the long-run sensor, the controller configured to cause the start-up sensor and the long-run sensor to power on and the controller is further configured to power off the start-up sensor and monitor the gas concentration via the long-run sensor upon the expiration of the second power-on period. The sensor assembly of claim 1, wherein the second power-on period is from 10 minutes to 20 minutes. (517, claim 3: A sensor assembly for monitoring a gas concentration, the sensor comprising: a start-up sensor and a long-run sensor, wherein the start-up sensor is characterized by a first power-on period and the long-run sensor is characterized by a second power-on period that is longer than the first power-on period; and a controller in communication with the start-up sensor and the long-run sensor, the controller configured to cause the start-up sensor and the long-run sensor to power on at the same time and the controller is further configured to power off the start-up sensor and monitor the gas concentration via the long-run sensor upon the expiration of the second power-on period. The sensor assembly of claim 1, wherein the second power-on period is from 10 minutes to 20 minutes and the first power-on period is less than one minute.) While 517 includes the limitation that the start-up sensor and long-run sensor be powered on “at the same time”, this is a necessary element of the invention and there is no alternative therefore the inventions have the same design and same scope.

Regarding claim 13: A method of monitoring a gas concentration, the method comprising: powering on a start-up sensor and a long-run sensor, wherein the start-up sensor is characterized by a first power-on period of less than one minute and the long-run sensor is characterized by a second power-on period that is longer than the first power-on period; during the second power-on period of the long-run sensor, monitoring a gas concentration via the start-up sensor; and upon expiration of the second power-on period, powering off the start-up sensor and monitoring the gas concentration via the long-run sensor. The method of claim 11, wherein the second power-on period is from 10 minutes to 20 minutes.  (517, claim 13: A method of monitoring a gas concentration, the method comprising: powering on a start-up sensor and a long-run sensor at the same time, wherein the start-up sensor is characterized by a first power-on period and the long-run sensor is characterized by a second power-on period that is longer than the first power-on period; during the second power-on period of the long-run sensor, monitoring a gas concentration via the start-up sensor; and upon expiration of the second power-on period, powering off the start-up sensor and monitoring the gas concentration via the long-run sensor.  The method of claim 11, wherein the second power-on period is from 10 minutes to 20 minutes and the first power-on period is less than one minute.) While 517 includes the limitation that the start-up sensor and long-run sensor be powered on “at the same time”, this is a necessary element of the invention and there is no alternative therefore the inventions have the same design and same scope.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-12, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10, 12-20 of U.S. Patent No. 10,962,517 (herein after ‘517). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 1: A sensor assembly for monitoring a gas concentration, the sensor comprising: a start-up sensor and a long-run sensor, wherein the start-up sensor is characterized by a first power-on period of less than one minute and the long-run sensor is characterized by a second power-on period that is longer than the first power-on period; and a controller in communication with the start-up sensor and the long-run sensor, the controller configured to cause the start-up sensor and the long-run sensor to power on and the controller is further configured to power off the start-up sensor and monitor the gas concentration via the long-run sensor upon the expiration of the second power-on period. (517, claim 1:  A sensor assembly for monitoring a gas concentration, the sensor comprising: a start-up sensor and a long-run sensor, wherein the start-up sensor is characterized by a first power-on period and the long-run sensor is characterized by a second power-on period that is longer than the first power-on period; and a controller in communication with the start-up sensor and the long-run sensor, the controller configured to cause the start-up sensor and the long-run sensor to power on at the same time and the controller is further configured to power off the start-up sensor and monitor the gas concentration via the long-run sensor upon the expiration of the second power-on period. 517 claim 3: The sensor assembly of claim 1, wherein the second power-on period is from 10 minutes to 20 minutes and the first power-on period is less than one minute.)  While 517 includes the limitation that the start-up sensor and long-run sensor be powered on “at the same time”, this is a necessary element of the invention and there is no alternative therefore the inventions have the same design and same scope. 
	Regarding claim 2: The sensor assembly of claim 1, wherein the start-up sensor defines a start-up capillary size and the long-run sensor defines a long-run capillary size, and wherein the start-up capillary size is larger than the long-run capillary size (517 claim 2:  The sensor assembly of claim 1, wherein the start-up sensor defines a start-up capillary size and the long-run sensor defines a long-run capillary size, and wherein the start-up capillary size is larger than the long-run capillary size.  517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period. )
	Regarding claim 4: (517, claim 4. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 5: (517, claim 5. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 6:  (517, claim 6. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 7: (517, claim 7. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 8: (517, claim 8. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 9:  (517, claim 9. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 10: (517, claim 10. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 11: A method of monitoring a gas concentration, the method comprising: powering on a start-up sensor and a long-run sensor, wherein the start-up sensor is characterized by a first power-on period of less than one minute and the long-run sensor is characterized by a second power-on period that is longer than the first power-on period; during the second power-on period of the long-run sensor, monitoring a gas concentration via the start-up sensor; and upon expiration of the second power-on period, powering off the start-up sensor and monitoring the gas concentration via the long-run sensor (517, claim 11: A method of monitoring a gas concentration, the method comprising: powering on a start-up sensor and a long-run sensor at the same time, wherein the start-up sensor is characterized by a first power-on period and the long-run sensor is characterized by a second power-on period that is longer than the first power-on period; during the second power-on period of the long-run sensor, monitoring a gas concentration via the start-up sensor; and upon expiration of the second power-on period, powering off the start-up sensor and monitoring the gas concentration via the long-run sensor. Claim 13: The method of Claim 11, wherein the second power-on period is from 10 minutes to 20 minutes and the first power-on period is less than one minute.) While 517 includes the limitation that the start-up sensor and long-run sensor be powered on “at the same time”, this is a necessary element of the invention and there is no alternative therefore the inventions have the same design and same scope.
	Regarding claim 12: (517, claim 12. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 14: (517, claim 14. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 15: (517, claim 15. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 16: (517, claim 16. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 17: (517, claim 17. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 18: (517, claim 18. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 19: (517, claim 19. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)
	Regarding claim 20: (517, claim 20. 517 fails to teach that the first power-on period is less than one minute.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable sensors including a power-on period (initialization time) of any duration, as long as the sensor has a power-on period less than the second power-on period.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        7/25/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861